PRESIDING JUSTICE JIGANTI, dissenting: I respectfully dissent from the opinion of the majority because I believe that any error which may have resulted from the failure to sever was harmless beyond a reasonable doubt, Rafael Lopez, an eyewitness to the crime, positively identified the defendant as the offender both in a pretrial photographic array and again in court. His identification testimony was clear and unequivocal. He stated at trial that he described the offender to police at the scene as a white-skinned black man with blonde hair, approximately 5 feet 8 inches tall and 20 or 21 years old. Officer James Entress testified that the description in the police report was of an unusually light-skinned male black with light hair, 5 feet 7 inches tall and 20 to 22 years old. The defendant in fact fit the very unique physical description. The defendants’s appearance was so unique that no lineup was conducted because the police could not find anyone else who even remotely fit the description. The eyewitness also testified that the defendant fell in the alley as he fled the scene. At the time of his arrest two days later, the defendant had scrape marks on his elbows and the back of his arms and a cut on the palm of his left hand. The defense at trial was alibi. However, the defendant made a very detailed pretrial statement, properly admissible against him, which placed him at the scene of the offense and which essentially admitted all of the elements necessary to convict him of felony murder. In light of this evidence, I believe it can be said beyond a reasonable doubt that neither the pretrial statement nor the trial strategy of the codefendant in any way affected the jury’s verdict.